DETAILED ACTION
This is the first Office action on the merits of Application No. 17058500. Claims 1-5 are pending.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/24/2020, 3/18/2022, and 3/25/2022 have been considered by the examiner.

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art does not disclose or render obvious a pulley structure comprising: wherein in the case where the torsion coil spring is twisted in a diameter increasing direction due to a relative rotation between the outer rotation body and the inner rotation body, at least a part of the other end region of the torsion coil spring is configured to be separated from the first contact surface, wherein when the torsion coil spring is press-fitted into the other rotation body, the inner circumferential surface of the other end region is brought into contact with the first contact surface and the end surface on the other end side in the axial direction is brought into contact with the second contact surface, wherein the facing surface comprises a constraining surface connected to the inclined surface, and wherein the constraining surface is configured to be capable of constraining the other end region of the torsion coil spring before press fitting so as to prevent a displacement of an axis of the torsion coil spring before the press fitting with respect to an axis of the other rotation body, in combination with the other elements required by the claim.
The closest prior art, Yoshihiro (Japanese Document JP2017106616, cited on IDS dated 11/24/2020), discloses pulley with torsion coil spring (4), rotation body (3), and damping sleeve (8), but does not disclose the constraining surface is configured to be capable of constraining the other end region of the torsion coil spring before press fitting so as to prevent a displacement of an axis of the torsion coil spring before the press fitting with respect to an axis of the other rotation body.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dell (US Patent Publication 20040014540) discloses a pulley with a torsion spring (118) installed (paragraph [0029]), but does not disclose the constraining surface is configured to be capable of constraining the other end region of the torsion coil spring before press fitting so as to prevent a displacement of an axis of the torsion coil spring before the press fitting with respect to an axis of the other rotation body
Serkh (US Patent 20170298995) discloses a pulley with a torsion spring (70) with a middle region (23) and one end region (22).
Chen (US Patent Publication 20130324335) discloses a pulley with a torsion spring (40). 
Tran (US Patent Publication 20150060232) discloses a pulley with a torsion spring (16).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI WU whose telephone number is (469)295-9111. The examiner can normally be reached Tues-Thurs 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        



/L.W. /Examiner, Art Unit 3659